  EXHIBIT 10.2





SERIES A PREFERRED STOCK PURCHASE AGREEMENT
 
This SERIES A PREFERRED STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of
June 3, 2020, by and between FRIENDABLE, INC., a Nevada corporation, with its
address at 1821 S Bascom Ave., Suite 353, Campbell, California 95008 (the
“Company”), and Eclectic Artists, LLC, a Georgia limited liability company with
its address at 1900 Bonaventure Way, Marietta, Georgia 30068 (the “Buyer”).
 
WHEREAS:
 
A. Buyer desire to purchase and the Company desires to issue and sell, upon the
terms and conditions set forth in this Agreement, up to 118 shares of Series A
Preferred Stock of the Company (“Series A Shares”), collectively, with the
rights and preferences as set forth on the Certificate of Designation of the
Series A Preferred Stock attached hereto as Exhibit A (“Certificate of
Designation”).
 
B. The Company is executing and delivering this Agreement and issuing the Series
A Shares in reliance upon the exemption from securities registration afforded by
the Securities Act of 1933, as amended (the “1933 Act”), and the rules and
regulations as promulgated by the United States Securities and Exchange
Commission (the “SEC”) thereunder.
 
C. This Agreement is the “stock subscription agreement” contemplated by Section
3(b) of that certain Partner Agreement, dated as of the date hereof, between
Buyer and the Company (the “Partner Agreement”).
 
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Buyer hereby agree as follows:
 
1. Purchase and Sale of Series A Shares; Closing.
 
a. Purchase of Series A Shares. The Company agrees to issue and sell the Series
A Shares to Buyer and Buyer agrees to purchase from the Company such Series A
Shares with the rights and preferences as set forth in the Certificate of
Designation.
 
b. Form of Payment. At the closing of the transactions contemplated hereby,
Buyer shall purchase from the Company, and the Company shall sell and issue to
the Buyer the Series A Shares in consideration of the rights and obligations set
forth on the Partner Agreement.
 
c. Closing. The closing of the transactions contemplated hereby shall take place
remotely via the exchange of documents and signatures on the Effective Date.
 
2. Buyer’s Representations and Warranties. Buyer represents and warrants to the
Company as of the date hereof that:
 
a. The Buyer has full power and authority to enter into this Agreement, the
execution and delivery of which has been duly authorized and this Agreement
constitutes a valid and legally binding obligation of the Buyer, except as may
be limited by bankruptcy, reorganization, insolvency, moratorium and similar
laws of general application relating to or affecting the enforcement of rights
of creditors, and except as enforceability of the obligations hereunder are
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or law).
 
 
1

 
 

b. The Buyer acknowledges its understanding that the offering and sale of the
Series A Shares and the shares of common stock issuable upon conversion of the
Series A Shares (such shares of common stock being collectively referred to
herein as the “Conversion Shares” and, collectively with the Series A Shares,
the “Securities”) is intended to be exempt from registration under the 1933 Act,
by virtue of Section 4(a)(2) of the 1933 Act and the provisions of Regulation D
promulgated thereunder. In furtherance thereof, the Buyer represents and
warrants to the Company and its affiliates as follows:
 
i.           The Buyer realizes that the basis for the exemption from
registration may not be available if, notwithstanding the Buyer’s
representations contained herein, the Buyer is merely acquiring the Securities
for a fixed or determinable period in the future, or for a market rise, or for
sale if the market does not rise. The Buyer does not have any such intention.
 
ii.           The Buyer realizes that the basis for exemption would not be
available if the offering is part of a plan or scheme to evade registration
provisions of the 1933 Act or any applicable state or federal securities laws,
except sales pursuant to a registration statement or sales that are exempted
under the 1933 Act.
 
iii.           The Buyer is acquiring the Securities solely for the Buyer’s own
beneficial account, for investment purposes, and not with a view towards, or
resale in connection with, any distribution of the Securities.
 
iv.           The Buyer has the financial ability to bear the economic risk of
the Buyer’s investment, has adequate means for providing for its current needs
and contingencies, and has no need for liquidity with respect to an investment
in the Company.
 
v.           The Buyer and the Buyer’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of a prospective investment in the
Securities. The Buyer also represents it has not been organized solely for the
purpose of acquiring the Securities.
 
c. The Buyer has carefully considered the potential risks relating to the
Company and a purchase of the Securities, and fully understands that the
Securities are a speculative investment that involves a high degree of risk of
loss of the Buyer’s entire investment.
 
d. The Buyer will not sell or otherwise transfer any Securities without
registration under the 1933 Act or an exemption therefrom, and fully understands
and agrees that the Buyer must bear the economic risk of its purchase because,
among other reasons, the Securities have not been registered under the 1933 Act
or under the securities laws of any state and, therefore, cannot be resold,
pledged, assigned or otherwise disposed of unless they are subsequently
registered under the 1933 Act and under the applicable securities laws of such
states, or an exemption from such registration is available. In particular, the
Buyer is aware that the Securities are “restricted securities,” as such term is
defined in Rule 144, and they may not be sold pursuant to Rule 144 unless all of
the conditions of Rule 144 are met. The Buyer also understands that the Company
is under no obligation to register the Securities on behalf of the Buyer. The
Buyer understands that any sales or transfers of the Securities are further
restricted by state securities laws and the provisions of this Agreement.
 
e. The Buyer and its Advisors, if any, have had a reasonable opportunity to ask
questions of and receive answers from a person or persons acting on behalf of
the Company concerning the offering and the business, financial condition,
results of operations and prospects of the Company. The foregoing, however, does
not limit or modify the representations and warranties of the Company in Section
3 of this Agreement or the right of the Buyer to rely thereon.
 
 
2

 
 

f. The Buyer represents and warrants that: (i) the Buyer was contacted regarding
the sale of the Securities by the Company (or an authorized agent or
representative thereof) with whom the Buyer had a prior substantial pre-existing
relationship; and (ii) no Securities were offered or sold to it by means of any
form of general solicitation or general advertising, and in connection
therewith, the Buyer did not: (A) receive or review any advertisement, article,
notice or other communication published in a newspaper or magazine or similar
media or broadcast over television or radio, whether closed circuit, or
generally available; or (B) attend any seminar meeting or industry investor
conference whose attendees were invited by any general solicitation or general
advertising; or (C) observe any website or filing of the Company with the SEC in
which any offering of securities by the Company was described and as a result
learned of any offering of securities by the Company.
 
g. The Buyer has taken no action that would give rise to any claim by any person
for brokerage commissions, finders’ fees or the like relating to this Agreement
or the transactions contemplated hereby.
 
h. The Buyer is an “accredited investor” as that term is defined in Rule 501(a)
of Regulation D.
 
i. Legends. The Buyer understands that until such time as the Securities have
been registered under the 1933 Act or may be sold pursuant to an applicable
exemption from registration, the Securities shall bear a restrictive legend in
substantially the following form:
 
"THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR UNDER ANY
STATE SECURITIES LAWS, AND MAY NOT BE PLEDGED, SOLD, ASSIGNED, HYPOTHECATED OR
OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO
IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS
OR (2) THE ISSUER OF SUCH SECURITIES RECEIVES AN OPINION OF COUNSEL TO THE
HOLDER OF SUCH SECURITIES, WHICH COUNSEL AND OPINION ARE REASONABLY ACCEPTABLE
TO THE ISSUER’S TRANSFER AGENT, THAT SUCH SECURITIES MAY BE PLEDGED, SOLD,
ASSIGNED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS."
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by applicable state securities laws, (a)
such Security is registered for sale under an effective registration statement
filed under the 1933 Act or otherwise may be sold pursuant to an exemption from
registration without any restriction as to the number of securities as of a
particular date that can then be immediately sold, or (b) such holder provides
the Company with an opinion of counsel, in form, substance and scope customary
for opinions of counsel in comparable transactions, to the effect that a public
sale or transfer of such Security may be made without registration under the
1933 Act, which opinion shall be accepted by the Company so that the sale or
transfer is effected. The Buyer agrees to sell all Securities, including those
represented by a certificate(s) from which the legend has been removed, in
compliance with applicable prospectus delivery requirements, if any.
 
 
3

 
 

3. Representations and Warranties of the Company. The Company represents and
warrants to the Buyer that:
 
a. Organization and Qualification. The Company and each of its Subsidiaries (as
defined below), if any, is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is incorporated,
with full power and authority (corporate and other) to own, lease, use and
operate its properties and to carry on its business as and where now owned,
leased, used, operated and conducted. “Subsidiaries” means any corporation or
other organization, whether incorporated or unincorporated, in which the Company
owns, directly or indirectly, any equity or other ownership interest.
 
b. Authorization; Enforcement. (i) The Company has all requisite corporate power
and authority to enter into and perform this Agreement and to consummate the
transactions contemplated hereby and thereby and to issue the Securities, in
accordance with the terms hereof and thereof, (ii) the execution and delivery of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby (including without limitation, the issuance of
the Series A Shares and the issuance and reservation for issuance of the
Conversion Shares issuable upon conversion or exercise thereof) have been duly
authorized by the Company’s Board of Directors and no further consent or
authorization of the Company, its Board of Directors, or its shareholders is
required, (iii) this Agreement has been duly executed and delivered by the
Company by its authorized representative, and such authorized representative is
the true and official representative with authority to sign this Agreement and
the other documents executed in connection herewith and bind the Company
accordingly, and (iv) this Agreement constitutes, and upon execution and
delivery by the Company of the Series A Shares, each of such instruments will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms except as may be limited by
bankruptcy, reorganization, insolvency, moratorium and similar laws of general
application relating to or affecting the enforcement of rights of creditors, and
except as enforceability of the obligations hereunder are subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or law).
 
c. Capitalization.
 
(i) As of the date hereof, the authorized common stock of the Company consists
of 1,000,000,000 authorized shares of common stock (the “Common Stock”), $0.0001
par value per share, of which 8,431,482 shares are issued and outstanding and
50,000,000 shares of preferred stock, $0.0001 par value per, of which 21,267
shares of Series A Preferred Stock are issued and outstanding.
 
(ii) All of the outstanding shares of Common Stock have been duly authorized,
are fully paid and nonassessable and were issued in compliance with all
applicable federal and state securities laws.
 
(iii) The rights, privileges and preferences of the Series A Preferred Stock are
as stated in the Certificate of Designation attached hereto.
 
(iv) The Company has obtained valid waivers of any rights by other parties to
purchase any of the Series A Shares covered by this Agreement.
 
 
4

 
 

d. Issuance of Securities. The Securities upon issuance will be validly issued,
fully paid and non-assessable, and free from all taxes, liens, claims and
encumbrances with respect to the issue thereof and shall not be subject to
preemptive rights or other similar rights of shareholders of the Company and
will not impose personal liability upon the holder thereof. Assuming the
accuracy of the representations made by the Buyer in Section 2 of this
Agreement, no consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority is required on the part of the Company in
connection with the consummation of the transactions contemplated by this
Agreement, except for filings pursuant to Regulation D of the 1933 Act, and
applicable state securities laws, which have been made or will be made in a
timely manner.
 
e. No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the
Securities and reservation for issuance of the Conversion Shares) will not (i)
conflict with or result in a violation of any provision of the Articles of
Incorporation, as amended or By-laws, or (ii) violate or conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which with notice or lapse of time or both could become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture, patent, patent license or instrument
to which the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and regulations of any
self-regulatory organizations to which the Company or its securities are
subject) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or affected
(except for such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect (as defined herein)). The businesses of the
Company and its Subsidiaries, if any, are not being conducted, and shall not be
conducted so long as the Buyer owns any of the Securities, in violation of any
law, ordinance or regulation of any governmental entity. “Material Adverse
Effect” means any material adverse effect on the business, operations, assets,
financial condition or prospects of the Company or its Subsidiaries, if any,
taken as a whole, or on the transactions contemplated hereby or by the
agreements or instruments to be entered into in connection herewith.
 
f. SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the “1934 Act”) (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents (other than exhibits to such documents) incorporated by
reference therein, being hereinafter referred to herein as the “SEC Documents”).
Upon written request the Company will deliver to the Buyer true and complete
copies of the SEC Documents, except for such exhibits and incorporated
documents. As of their respective dates or if amended, as of the dates of the
amendments, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. None of the
statements made in any such SEC Documents is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings prior the date hereof). As of their
respective dates or if amended, as of the dates of the amendments, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles, consistently applied, during the periods involved and
fairly present in all material respects the consolidated financial position of
the Company and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments). The Company is subject to the reporting requirements of the 1934
Act.
 
 
5

 
 
g. Absence of Certain Changes. Since September 30, 2019, except as set forth in
the SEC Documents, there has been no material adverse change and no material
adverse development in the assets, liabilities, business, properties,
operations, financial condition, results of operations, prospects or 1934 Act
reporting status of the Company or any of its Subsidiaries.
 
h. Absence of Litigation. Except as set forth in the SEC Documents, there is no
action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened against or affecting the Company or any of its Subsidiaries, or their
officers or directors in their capacity as such, that could have a Material
Adverse Effect. The Company and its Subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing. Neither the Company
nor, to the Company’s knowledge, any of its officers or directors is a party or
is named as subject to the provisions of any order, writ, injunction, judgment
or decree of any court or government agency or instrumentality (in the case of
officers or directors, such as would affect the Company). There is no action,
suit, proceeding or investigation by the Company pending or which the Company
intends to initiate. The foregoing includes, without limitation, actions, suits,
proceedings or investigations pending or threatened in writing (or any basis
therefor known to the Company) involving the prior employment of any of the
Company’s employees, their services provided in connection with the Company’s
business, any information or techniques allegedly proprietary to any of their
former employers or their obligations under any agreements with prior employers.
 
i. No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the 1933 Act of the
issuance of the Securities to Buyer. The issuance of the Securities to Buyer
will not be integrated with any other issuance of the Company’s securities
(past, current or future) for purposes of any shareholder approval provisions
applicable to the Company or its securities.
 
j. No Investment Company. The Company is not, and upon the issuance and sale of
the Securities as contemplated by this Agreement will not be an “investment
company” required to be registered under the Investment Company Act of 1940 (an
“Investment Company”). The Company is not controlled by an Investment Company.
 
k. Disclosure. No representation or warranty of the Company contained in this
Agreement, and no certificate furnished or to be furnished to Buyer in
connection with the transactions contemplated hereby contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances under which they were made.
 
4. COVENANTS.
 
a. Best Efforts. The Company shall use its best efforts to satisfy timely each
of the conditions described in Section 6 of this Agreement.
 
 
6

 
 

b. Corporate Existence. During the period that any of the Series A Shares are
outstanding, the Company shall maintain its corporate existence and shall not
sell all or substantially all of the Company’s assets, except with the prior
written consent of the Buyer.
 
c. Failure to Comply with the 1934 Act. During the period that any of the Series
A Shares are outstanding, the Company shall comply with the reporting
requirements of the 1934 Act and the Company shall continue to be subject to the
reporting requirements of the 1934 Act.
 
d. Breach of Covenants. If the Company breaches any of the covenants set forth
in this Section 4, and in addition to any other remedies available to Buyer
pursuant to this Agreement, it will be considered an event of default under the
Certificate of Designation.
 
5. Conditions to the Company’s Obligation to Sell. The obligation of the Company
hereunder to issue and sell the Series A Shares to any Buyer at the closing is
subject to the satisfaction, at or before the closing date of each of the
following conditions thereto, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:
 
a. The Buyer shall have executed this Agreement and delivered the same to the
Company.
 
b. The Buyer shall have executed the Partner Agreement.
 
c. The representations and warranties of the Buyer shall be true and correct in
all material respects as of the date when made and as of the closing date as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the closing date.
 
d. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.
 
6. Conditions to the Buyer’s Obligation to Purchase. The obligation of Buyer
hereunder to purchase the Series A Shares at the Closing is subject to the
satisfaction, at or before the closing date of each of the following conditions,
provided that these conditions are for such Buyer’s sole benefit and may be
waived by such Buyer at any time in its sole discretion:
 
a. The Company shall have executed this Agreement and delivered the same to the
Buyer.
 
b. The Company shall have delivered to the Buyer the duly executed Series A
Shares stock certificates (in such denominations as the Buyer shall request) in
accordance with Section 1(b) above.
 
 
7

 
 

c. The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the closing date as
though made at such time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the closing date. The Buyer shall have received a
certificate or certificates, executed by the chief executive officer of the
Company, dated as of the closing date, to the foregoing effect and as to such
other matters as may be reasonably requested by the Buyer including, but not
limited to certificates with respect to the Board of Directors’ resolutions
relating to the transactions contemplated hereby.
 
d. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.
 
e. No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect on the Company including, but not limited, to a change
in the 1934 Act reporting status of the Company or the failure of the Company to
be timely in its 1934 Act reporting obligations.
 
f. The Certificate of Designation shall be in effect.
 
g. The Company shall have delivered to the Buyer a Certificate of the Secretary
of the Company certifying (i) the Charter and Bylaws of the Company, and (ii)
resolutions of the Board of Directors of the Company approving the transactions
contemplated hereby.
 
7. Governing Law; Miscellaneous.
 
a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without regard to principles of
conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of California located in Santa Clara County, California or
in the federal courts located in the Northern District of California. The
parties to this Agreement hereby irrevocably waive any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. The
Company and the Buyer waive trial by jury. The prevailing party shall be
entitled to recover from the other party its reasonable attorney's fees and
costs. In the event that any provision of this Agreement or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Agreement, the
Series A Shares, the Certificate of Designation or any related document or
agreement by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.
 
b. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party.
 
 
8

 
 

c. Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.
 
d. Severability. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.
 
e. Entire Agreement; Amendments. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the parties hereto.
 
f. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, facsimile, or email, addressed as set
forth above or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by email or facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first (1st) business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second (2nd) business day following the
date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
Each party shall provide notice to the other party of any change in address.
 
g. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. Neither the Company nor
the Buyer shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other. Notwithstanding the foregoing,
any Buyer may assign its rights hereunder to any person that purchases
Securities in a private transaction from such Buyer or to any of its
“affiliates,” as that term is defined under the 1934 Act, without the consent of
the Company.
 
h. Survival and Indemnification. The representations and warranties of the
Company and the agreements and covenants set forth in this Agreement shall
survive the closing hereunder notwithstanding any due diligence investigation
conducted by or on behalf of the Buyer. The Company agrees to indemnify and hold
harmless the Buyer and all their officers, directors, employees and agents for
loss or damage arising as a result of or related to any breach or alleged breach
by the Company of any of its representations, warranties and covenants set forth
in this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.
 
 
9

 
 

i. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
j. No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
k. Remedies. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Buyer by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Agreement will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Agreement, that the Buyer shall
be entitled, in addition to all other available remedies at law or in equity,
and in addition to the penalties assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Agreement and
to enforce specifically the terms and provisions hereof, without the necessity
of showing economic loss and without any bond or other security being required.
No delay or omission to exercise any right, power or remedy accruing to any
party under this Agreement, upon any breach or default of any other party under
this Agreement, shall impair any such right, power or remedy of such
non-breaching or non-defaulting party nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
10

 
  

 
IN WITNESS WHEREOF, the Buyer and the Company have caused this Agreement to be
duly executed as of the date first above written.
 
THE COMPANY:
 
FRIENDABLE, INC.
 
 
 
 
By:  


 
 
Robert Rositano Jr.
 
 
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 

 
BUYER:  
 
ECLECTIC ARTISTS, LLC  
 
 
 
 
By:  
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
Address: 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Email address:  
 
 
 
 
 
 
 
 

 


 
 
 
 
 
 
 
11

 
 
 
EXHIBIT A
 
Certificate of Designation
 
See attached.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
12
